Citation Nr: 1112300	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  05-30 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for renal cell carcinoma, to include as due to exposure to asbestos, cadmium, and other carcinogens, and to include as secondary to service-connected nephrolithiasis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had active military service from May 1993 to July 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  By that rating action, the RO denied the Veteran's claim of entitlement to service connection for renal cell carcinoma, to include as due to exposure to asbestos, cadmium, and other carcinogens, and to include as due to secondary to service-connected nephrolithiasis.  The Veteran appealed the RO's rating action to the Board. 

In May 2008, the Board remanded the claim on appeal to the RO for additional development.  The case has returned to the Board for appellate consideration. 

Because the record remains not adequately developed for appellate review, the appeal is again REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that his renal cell carcinoma is the result of having been exposed to asbestos, cadmium, and lead paint while working and interacting with the maintenance group of the 2nd Amphibious Battalion, 2nd Marine Division at a condemned warehouse at Camp Lejeune, North Carolina from November 1996 to July 1998.  (See Veteran's January 2004 statement to the RO).  In the alternative, he contends that his renal cell carcinoma is secondary to his service-connected nephrolithisasis.   

Service personnel records reflect that the Veteran was stationed at Camp Lejeune,  North Carolina from November 30, 1996 to July 31, 1998.  

The Veteran's service treatment records include, but are not limited to, a July 1998 Report of Medical History, reflecting that the Veteran denied ever having been exposed to asbestos or toxic chemical exposure.  However, he reported that he had worked in a condemned building.  

Although an August 2003 VA examiner opined that the Veteran's current renal cell carcinoma, originally diagnosed in 2002, was related to exposure to asbestos and cadmium, the record contains no objective evidence of exposure to these substances during the Veteran's period of active military service, to include his period of service at Camp Lejeune.  In its May 2008 remand directives, the Board directed the RO, in part, to contact the United States Marine Corps (USMC) and "an appropriate official" at Camp Lejeune.  Each agency was requested to provide a statement regarding the likelihood that the Veteran had been exposed to asbestos, cadmium, and lead paint during his period of active military duty.  ((See May 2008 Board remand, page (pg.) 3)).

Pursuant to the above-cited remand directives, the RO sent a letter to the USMC in June 2008.  The USMC, however, did not respond to the RO's request.  In addition, no further follow-up with the USMC or entry by the RO of a formal finding as to the unavailability of Federal records is shown.  VA has a responsibility to continue to search for such records until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2)(2010).

In a May 2010 letter to Camp Lejeune, the RO requested information regarding the Veteran's possible exposure to asbestos, cadmium, and lead paint at the supply warehouse at Courthouse Bay and from his "maintenance group" during the period from November 30, 1996 to July 31, 1998.  In a July 2010 memorandum to VA, an official from Camp Lejeune reported that medical records that had remained "INACTIVE" for a period of three (3) years had been retired to the National Personnel Records Center (NPRC).  
The response does not address the Board's May 2008 remand directives because it did not provide any information regarding the Veteran's exposure to the above-cited carcinogens at that facility, but merely stated that medical records were unavailable.  The United States Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Contact the USMC and request that it provide a statement regarding the likelihood that the Veteran was exposed to asbestos, cadmium and lead paint as a result of having worked at a "condemned building," at Courthouse Bay, Camp Lejeune, North Carolina, while assigned to the 2nd Assault Amphibious Battalion, 2nd Marine Division from November 30, 1996 to July 31, 1998.  

2.  Contact the Office of Environmental Management, Camp Lejeune, North Carolina, and request that an appropriate official provide written documentation regarding the circumstances of the condemnation of the supply warehouse at Courthouse Bay, to specifically, but not limited to, the date and reasons for its condemnation and any reports of safety and/or occupational code violations.  The reasons for the supply warehouse's condemnation must be included. 

In addition, a statement regarding the likelihood that the Veteran was exposed to asbestos, cadmium and lead paint as a result of having worked with the maintenance group at the supply warehouse at Courthouse Bay while assigned to the 2nd Assault Amphibious Battalion, 2nd Marine Division from November 20, 1996 to July 31, 1998 must be provided.  

3.  If any of the above-requested information, which would be held by a Federal government entity, cannot be obtained, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

4.  After receipt of any additional information obtained pursuant to the remand directives outlined in paragraphs 1-3, the RO must provide and associate with the claims files a statement regarding the Veteran's exposure to asbestos, cadmium and lead paint as a result of having worked with the maintenance group at the supply warehouse at Courthouse Bay, Camp Lejeune, North Carolina while assigned to the 2nd Assault Amphibian Battalion, 2nd Marine Division from November 20, 1996 to July 31, 1998.

5.  Thereafter, the RO should readjudicate the claim of entitlement to renal cell carcinoma, to include as due to exposure to asbestos, cadmium, and other carcinogens, and to include as secondary to service-connected nephrolithiasis.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


